           Case 6:20-cv-00725-ADA Document 38 Filed 03/17/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION


WSOU INVESTMENTS, LLC D/B/A                       Nos. 6:20-cv-00725-ADA
BRAZOS LICENSING AND DEVELOPMENT,                      6:20-cv-00726-ADA
                                                       6:20-cv-00727-ADA
               Plaintiff,                              6:20-cv-00728-ADA

      v.                                          JURY TRIAL DEMANDED

HEWLETT PACKARD ENTERPRISE COMPANY,

               Defendant.


                 ADDITIONAL ATTACHMENT TO MAIN DOCUMENT

                                             TO

                   Brazos’s Opening Claim Construction Brief Regarding
               U.S. Patent Nos. 7,280, 534; 7,386,630; 7,443,832; and 7,519,056

                                        (Dkt. No. 37)
         Case 6:20-cv-00725-ADA Document 38 Filed 03/17/21 Page 2 of 3




       Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development hereby files

a corrected Exhibit 5 to Brazos’s Opening Claim Construction Brief Regarding U.S. Patent Nos.

7,280, 534; 7,386,630; 7,443,832; and 7,519,056 (Dkt. No. 37).


   1. Exhibit 5: Declaration of Scott Nettles, Ph.D. with Exhibit A (curriculum vitae).




                                                   Respectfully submitted,

Dated: March 17, 2021                              /s/ Raymond W. Mort, III
                                                   Raymond W. Mort, III
                                                   Texas State Bar No. 00791308
                                                   raymort@austinlaw.com
                                                   THE MORT LAW FIRM, PLLC
                                                   100 Congress Avenue, Suite 2000
                                                   Austin, Texas 78701
                                                   tel/fax: (512) 677-6825

                                                   Alessandra C. Messing
                                                   New York State Bar No. 5040019
                                                   amessing@brownrudnick.com
                                                   Timothy J. Rousseau
                                                   New York State Bar No. 4698742
                                                   trousseau@brownrudnick.com
                                                   Yarelyn Mena
                                                   (pro hac vice)
                                                   ymena@brownrudnick.com
                                                   BROWN RUDNICK LLP
                                                   7 Times Square
                                                   New York, New York 10036
                                                   telephone:     (212) 209-4800
                                                   facsimile:     (212) 209-4801

                                                   Edward J. Naughton
                                                   Massachusetts State Bar No. 600059
                                                   enaughton@brownrudnick.com
                                                   Rebecca MacDowell Lecaroz
                                                   (pro hac vice)
                                                   rlecaroz@brownrudnick.com
                                                   BROWN RUDNICK LLP


                                               2
Case 6:20-cv-00725-ADA Document 38 Filed 03/17/21 Page 3 of 3




                                  One Financial Center
                                  Boston, Massachusetts 02111
                                  telephone:    (617) 856-8200
                                  facsimile:    (617) 856-8201

                                  David M. Stein
                                  Texas State Bar No. 797494
                                  dstein@brownrudnick.com
                                  Sarah G. Hartman
                                  California State Bar No. 281751
                                  shartman@brownrudnick.com
                                  BROWN RUDNICK LLP
                                  2211 Michelson Drive, 7th Floor
                                  Irvine, California 92612
                                  telephone:      (949) 752-7100
                                  facsimile:      (949) 252-1514

                                  Counsel for Plaintiff
                                  WSOU Investments, LLC d/b/a
                                  Brazos Licensing and Development




                              3
